Citation Nr: 0006443	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the service-connected low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
October 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision of the 
RO.  

In September 1996 and April 1999, the Board had previously 
remanded this matter for additional development of the 
record.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in April 
1999, to include obtaining all pertinent medical records and 
affording the veteran a VA orthopedic examination to 
determine the current severity of her service-connected low 
back disability.  

The RO sent development letters to the veteran in November 
and December of 1999 requesting that she provide information 
regarding treatment she had received.  The initial letter was 
returned with a notation indicating that the veteran had 
moved and left no forwarding address.  The second letter, 
mailed to a different address, was returned undeliverable as 
the address forwarding order had expired.  

A review of the claims folder shows that, in June 1998, the 
veteran informed the RO by telephone contact of her new 
address.  Neither of the above development letters was sent 
to this last known address of record. 

Consequently, based on a review of the record, it is unclear 
whether the RO's correspondence was sent to the correct 
address.  Hence, the record suggests that the veteran was not 
afforded an opportunity to fully support her claim for a 
higher initial rating for the service-connected low back 
disability.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the RO should make further attempts 
to contact the veteran in order to fulfill the mandates of 
the April 1999 remand.  

Furthermore, the Board notes that the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated her for 
her service-connected low back disability 
since March 1992.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of the 
service-connected low back disability.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing for the lower 
back.  In addition to noting the range of 
motion for the lower back, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lower back due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner should 
specifically comment as to whether the 
veteran has intervertebral disc syndrome 
that is moderate with recurring attacks, 
severe with recurring attacks and 
intermittent relief, or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  

3.  After completion of the requested 
development, the RO should again review 
the veteran's claim on the basis of all 
evidence of record.  This should include 
consideration of the Court's holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and whether a staged rating is 
applicable, consistent with Fenderson v. 
West.  If any action taken remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


